Citation Nr: 1430697	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for low back pain with degenerative disc disease, from May 15, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a left knee meniscectomy with arthritis and surgical scar.

3.  Entitlement to a higher evaluation for sciatica of the right lower extremity, to include whether the reduction from 10 percent to noncompensable, effective May 15, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

Regarding the characterization of the issues on appeal, the RO essentially treated the Veteran's August 2012 notice of disagreement with the June 2012 rating decision, which reduced the Veteran's disability rating for residuals of a left knee meniscectomy with arthritis and surgical scar and sciatica of the right lower extremity, as a notice of disagreement with both the rating assigned and the reduction.  Thus, the issues have been characterized as noted above.

This case was previously before the Board in January 2014.  The Board granted entitlement to a higher rating of 40 percent for low back pain with degenerative disc disease, prior to May 15, 2012, entitlement to restoration of a 20 percent rating for residuals of a left knee meniscectomy with arthritis and surgical scar, from May 15, 2012, and entitlement to a TDIU, effective November 1, 2009.  The remaining issues were remanded for additional development.  For the reasons discussed below, the Board finds that there is substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 15, 2012, the service-connected low back disability is not shown to have manifested unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or incapacitating episodes due to intervertebral disc syndrome.

2.  The residuals of a left knee meniscectomy with arthritis and surgical scar are manifested by flexion of greater than 60 degrees and extension of 0 degrees with a scar that is not painful or unstable or has a total area of greater than 39 square centimeters.

3.  When compared to VA examination results from December 2011, the May 2012 VA examination report and June 2012 rating decision do not clearly reflect sustained improvement over time with consideration of the history of the disability such as to justify a reduction in the rating of sciatica of the right lower extremity.

4.  During the rating period on appeal, the Veteran's sciatica of the right lower extremity has been mild.  


CONCLUSIONS OF LAW

1.  From May 15, 2012, the criteria for an evaluation in excess of 40 percent for service-connected low back pain with degenerative disc disease have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a left knee meniscectomy with arthritis and surgical scar have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260-5010 (2013).

3.  The criteria for a reduction of the rating for sciatica of the right lower extremity from 10 percent to noncompensable effective May 15, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.344 (2013).

4.  The criteria for a rating in excess of 10 percent for the Veteran's sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8720 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

In regard to the issue of restoration of a 20 percent rating for sciatica of the right lower extremity, the claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duty to notify and assist on this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In regard to the Veteran's claim for a higher rating for the low back disability, prior to initial adjudication of the appellant's claim, a letter dated in September 2008 fully satisfied the duty to notify provisions, including notice of the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

In regard to the Veteran's left knee and sciatica disabilities, the claims stem from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction.  The reduction was raised by the RO following a May 2012 VA examination which was conducted, in part, due to the Veteran's claims for a TDIU and a claim for bilateral leg pain and weakness, which was granted as sciatica of the lower extremities in April 2012.  Although the Veteran did not receive specific notice of the criteria for increased rating claims for his left knee and sciatica disabilities, a notice letter was sent on the issue of bilateral leg pain and weakness in December 2011.  The August 2012 supplemental statement of the case included the rating criteria for the left knee and sciatica.  Additionally, the appellant, through his counsel, demonstrated actual knowledge of the information and evidence necessary to substantiate his increased rating claims by way of the arguments made to the RO, communications to the Board, and December 2013 hearing testimony.  Therefore, the Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In the January 2014 remand, the Board requested that the RO obtain the records from DR. J.L. requested by the Veteran in a 2013 VA Form 21-4142.  The RO sent the Veteran a letter requesting an updated VA Form 21-4142 to obtain the records.  However, the Veteran did not respond to the request.  The duty to assist is not a one-way street.  The Veteran has a responsibility to cooperate with the VA in its efforts to assist in the claim's development.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds that VA has satisfied its duty to assist and the mandates of the January 2014 remand in regard to the private treatment records from Dr. J.L.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in May 2012.  The examinations are adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The May 2012 examinations in this case are adequate upon which to base a decision.

The Veteran was scheduled for a VA examination in May 2014 to evaluate his service-connected disabilities, as requested by the Board in the January 2014 remand.  However, the Veteran failed to report for the hearing.  A May 2014 report of contact reflects that the AOJ attempted to call the Veteran several time with every number listed on their systems.  All the calls failed.  The Boston C&P office stated that the Veteran was contacted on his cell phone number to schedule the VA examination.  However, when the AOJ tried the number in May 2014, it did not accept incoming calls at that time.  As noted above, the duty assist is not a one way street.  When a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a); Turk v. Peake, 21 Vet. App. 565 (2008).  See also 38 C.F.R. § 3.326(a).

No evidence has been received as to why the Veteran missed the VA examination.  Therefore, the Board cannot determine whether the Veteran had good cause to miss the examination.  In this case, the Board has reviewed the evidence of record, including the examinations of record, to determine if the service-connected disabilities are of such severity to warrant the award of a higher disability rating.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Low Back Pain with Degenerative Disc Disease

The Veteran's low back pain is rated as 40 percent disabling.  For the reasons that follow, the Board finds that a rating excess of 40 percent is not warranted, from May 15, 2012.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's low back pain with degenerative disc disease is rated under Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 and 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under  the General Rating Formula for Disease and Injuries of the Spine, a rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Invertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  

As the Veteran did not report for the scheduled VA examination, the most recent medical evidence of record regarding his back disability is the May 15, 2012, VA examination report.  At the VA examination, the Veteran did not report any flare-ups that impacted the function of the thoracolumbar spine.  He reported having constant low back pain that was exacerbated by trunk range of motion and weight bearing activities.  On examination, the thoracolumbar spine had forward flexion ending at 20 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion ended at 20 degrees.  The Veteran had functional loss of less movement than usual, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movement smoothly, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine or guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not have muscle atrophy.  The Veteran had left lower extremity intermittent pain, but not radiculopathy of the right extremities.  The Veteran did not have intervertebral syndrome of the thoracolumbar spine.  He occasionally used a brace.  The VA examiner found the Veteran's thoracolumbar spine condition impacted his ability to work.  

In a June 2013 statement, the Veteran stated that he could not stand or sit without serious pain.  He stated that he stayed in bed most of the day.  At the November 2013 hearing, the Veteran reported that his back pain was 10/10 on any given day.  See Board Hearing Transcript at 3.  He reported having constant pain.  Id. at 4.  As a lay person, the Veteran is competent to report back pain and the Board finds his statements in this regard to be credible.  A January 2014 VA treatment record noted that the Veteran had limited range of motion of the spine.

The Board finds that a preponderance of the evidence of record from May 15, 2012, is against a finding that the Veteran is entitled to a rating in excess of 40 percent for his back disability.  The evidence does not demonstrate, and the Veteran has not claimed, that he has unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least 6 weeks during the past 12 months.  In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Even with consideration of DeLuca, the evidence does not show that the Veteran's back disability is equivalent to unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has not asserted that he is unable to move his back due to pain.  

The Veteran is separately rated for neurological symptoms, including sciatica of the right and left lower extremities and erectile dysfunction.  There are no other symptoms related in this back disability warranting a separate evaluation, from May 15, 2102.

Based on all the evidence of record, and with consideration of DeLuca and the Veteran's statements, the Board finds that a preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted from May 15, 2012.  

Residuals of a Left Knee Meniscectomy with Arthritis and Surgical Scar

In a January 2009 rating decision, the RO granted an increased rating of 20 percent effective August 27, 2008, the far left patellofemoral pain syndrome.  In a June 2011 rating decision, the RO re-characterized the service-connected disability as residuals of a left knee meniscectomy with arthritis and surgical scar and reduced the rating to 10 percent effective  May 15, 2012.  In the January 2014 decision, the Board found the reduction was improper, and restored a 20 percent disability evaluation, effective May 15, 2012.  

The RO treated the Veteran's August 2012 notice of disagreement with the June 2012 rating decision as a notice of disagreement with both the rating assigned and the reduction.  

The Veteran's residuals of a left knee meniscectomy with arthritis and surgical scar was previously rated as left patellofemoral pain syndrome and evaluated under Diagnostic Code 5299-5010.  The disability is currently evaluated under Diagnostic Code 5260-5010.

Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5260 in this case, represent the diagnostic code used to rate limitation of flexion of the leg.  The second four digits after the hyphen, 5010, represent the diagnostic code for rating traumatic arthritis.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.

Under Diagnostic Code 5260, limitation of flexion of the leg limited to 60 degrees warrants a noncompensable rating.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 30 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees. A 20 percent rating is warranted when extension is limited to 15 degrees. A 30 percent rating is warranted when extension is limited to 20 degrees.

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

At the May 15, 2012, VA examination, the Veteran reported having constant pain in both knees which was exacerbated on range of motion and weight bearing activities.  The Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  On examination, the left knee had flexion ending at 90 degrees with objective evidence of painful motion beginning at 70 degrees.  The left knee had extension of 0 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive-use testing, the left knee had range of motion of 90 degrees and extension of 0 degrees.  The Veteran's left knee had functional loss of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength was 4/5 in both knees.  Joint stability tests were normal.  There was no evidence of patellar subluxation or dislocation.  The VA examiner stated that residuals of the Veteran's left knee meniscectomy and ACL reconstruction with hamstrings were constant left knee pain which was exacerbated by range of motion and weight bearing activities.  The Veteran had a scar, but it was not painful and; or unstable, and the total area was less than 39 square centimeters.  The Veteran occasionally used a brace.  The examiner noted that a May 2008 left knee MRI indicated there was a large ACL graft ganglion at the tibial tunnel, extending into the soft tissues anteriorly.  The examiner found the left knee had a functional impact on employment.  

An August 2013 MRI of the knees reflects that there were mild degenerative changes in the left medial compartment and lateral compartment.  Mild left-sided intra-articular joint effusion was noted.  No significant soft tissue abnormality was noted.  A January 2014 VA treatment record noted the Veteran had limited range of motion of the knees.

As discussed above, the Veteran did not report for a scheduled VA examination in May 2014.  Thus, the Board will evaluate the claim based on the evidence of record.  The Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for residuals of left knee meniscectomy with arthritis and surgical scar.  At the May 2012 VA examination, the Veteran's left knee had flexion of 90 degrees with objective evidence of painful motion beginning at 70 degrees.  Following repetitive-use testing, the left knee had flexion of 90 degrees.  Even with consideration of the Veteran's painful motion, he did not have left knee flexion limited to a compensable degree under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45 (2013);  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran's left knee consistently had extension of 0 degrees, even with consideration of pain and following repetitive-use testing, which is not compensable under Diagnostic Code.  The evidence also does not show that the Veteran had recurrent subluxation or lateral instability of the knee.  The May 2014 VA examination report reflects that joint stability tests were normal and there was no evidence of recurrent patellar subluxation or dislocation.  

The Veteran had a scar related to his left knee.  However, the May 2012 VA examination report reflects that the scar is not painful or unstable and does not have a total area of greater than 39 square centimeters.  Thus, the Veteran is not entitled to a compensable rating under the rating criteria for a scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

As a preponderance of the evidence is against a finding that the Veteran's left knee warrants a rating in excess of 20 percent during the period on appeal, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Sciatica of the right lower extremity, to include whether the reduction from 10 percent to noncompensable, effective May 15, 2012, was proper

In an April 2012 rating decision, the RO granted entitlement to service connection for sciatica of the right lower extremity (claimed as leg pain and weakness) as secondary to the service-connected disability of low back pain with degenerative disc disease.  The RO assigned a 10 percent evaluation effective date of January 25, 2010.  In a June 2012 rating decision, the RO reduced the rating for sciatica of the right lower extremity from 10 percent to noncompensable, effective May 15, 2012.  The Veteran filed a notice of disagreement with the reduction in August 2012.  

The Veteran's sciatica of the right lower extremity is evaluated under Diagnostic Code 8720 for neuralgia of the sciatic nerve.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a rating of 10 percent, moderate incomplete paralysis warrants a 20 percent rating, moderately severe incomplete paralysis warrants a 40 percent rating, and severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8720.

The schedule of ratings for disease of the peripheral nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  In this case, the reduction in rating of the service-connected sciatica of the right lower extremity from 10 percent disabling to noncompensable, effective May 15, 2012, did not result in a reduction in the amount of compensation payable to the Veteran (because the RO simultaneously granted an increased rating of 40 percent for low back pain with degenerative disc disease, effective May 15, 2012).  As such, 38 C.F.R. § 3.105(e) does not apply. See VAOPGCPREC 71-91.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board will turn to the question of whether the rating reduction was proper.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 10 percent rating for the Veteran's service-connected sciatica of the right lower extremity was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 U.S.C.A. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 413 Vet. App. at 421.

In the instant case, the Veteran's initial rating of 10 percent for sciatica of the right lower extremity was based on a December 2011 VA examination.  The VA examination indicated the Veteran had mild (usually dull) intermittent pain of the right lower extremity.  At the examination the Veteran reported he had intermittent symptoms of leg pain that developed about two years prior.  The examiner found the peripheral nerve condition did not impact the Veteran's ability to work.  

The RO reduced the rating following the May 15, 2012, VA examination report which indicated the Veteran did not have intermittent pain of the right lower extremity.  The VA examination report indicates the right extremity was not affected by radiculopathy.  Although the May 2012 VA examination shows that the Veteran no longer has intermittent pain of the right lower extremity, the Board finds that the VA examination is not adequate for re-evaluation purposes.  The December 2011 VA examiner reviewed the claims file and provide a history of the onset of the Veteran's peripheral nerve condition.  In contrast, the May 2012 VA examiner reviewed the Veteran's VA treatment records, but not his claims file.  As noted above, for a reduction, it is essential that in the examination and evaluation of the disability, that each disability be viewed in relation to his history.  There is no indication the May 2012 VA examiner considered the Veteran's right lower extremity sciatica in relation to his history.  

In the June 2012 rating decision, the RO stated that VA treatment records "from April 2, 2010, through April 19, 2011, showed no evidence your evaluation of 10 was currently warranted."  However, an April 2010 VA treatment record indicates the Veteran had chronic low back pain which radiated into both legs.  He reported he had been taking up to 6 Advil per day.  The assessment was chronic low back pain with radicular signs.  As the April 2010 VA treatment record indicates the Veteran reported pain due to radiculopathy in his right leg, the RO's statement in the June 2012 rating decision is incorrect.  Thus, the Board finds that in both the examination and evaluation of the sciatica of the right lower extremity, the VA examiner and RO did not view the disability in relation to the Veteran's history.

In a rating reduction case, VA has the burden of establishing improvement.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The May 15, 2012 VA examination and June 2012 rating decision do not reflect that the disability was viewed in relation to its history.  Thus, the Board finds there was an insufficient basis for the RO's finding that the Veteran's disability had demonstrated actual improvement.  Accordingly, the Board finds that the reduction in the evaluation for service-connected sciatica of the right lower extremity was improper, and the 10 percent disability evaluation is restored, effective May 15, 2012.

As discussed above, the Board has also construed the Veteran's claim as a claim for a higher rating for sciatica of the right lower extremity.  The Veteran did not respond to a March 2014 request for records from Dr. J.L., which he had indicated related to sciatica in a June 2013 VA Form 21-4142.  He also failed to report for a VA examination in March 2014.

The May 2012 VA examination report reflects that the Veteran did not have intermittent pain in the right lower extremity.  In the June 2013 VA Form 21-4142, the Veteran stated that his sciatica was flaring more often up to every 3 days.  He stated that he was in pain for 10 days then 3 days would be not as bad.  In another June 2013 statement, he stated that he had sciatic pain shooting down the back of the right leg to the right ankle from the right side buttocks.  He stated that he could hardly walk and stayed in bed almost every day.  In a June 2013 substantive appeal, the Veteran stated that his right sciatica was serious and had him on Vicodin and Valium. The Veteran also reported having sciatica of the right lower extremity in another statement received in June 2013.  He stated that he believed the VA examiner made a mistake.  He stated that at times the right sciatica is crippling.

The Veteran is competent to report symptoms capable of lay observation, such as right leg pain.  The Veteran has consistently reported having sciatica pain in his right leg both prior to May 2012 and from May 2012.  As noted above, the May 2012 VA examination report reflects that the Veteran did not have pain or radiculopathy in his right lower extremity.  However, the Board finds that the overall evidence shows that he did have pain in his right leg.  The December 2011 VA examination report, dated only a few months prior to the May 2012 VA examination, indicates the Veteran had mild intermittent pain of the right lower extremity.  The evidence of record indicates the sciatica of the right lower extremity is wholly sensory.  There have been no findings of numbness.  Further, the Veteran's statements are consistent with intermittent pain, since he reported that the pain lasted 10 days and was relieved for 3 days.  The Board finds the evidence of record is consistent with mild, but not moderate incomplete paralysis of the sciatic nerve.  Accordingly, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for sciatica of the right lower extremity.

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the service-connected low back pain with degenerative disc disease,  residuals of a left knee meniscectomy with arthritis and surgical scar, and sciatica of the right lower extremity.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the service-connected disabilities are contemplated by the applicable rating criteria.  The competent medical evidence shows that the back and knee disabilities are primarily manifested by limitation of motion due to pain. The applicable diagnostic codes used to rate the Veteran's back and knee disabilities provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The evidence shows that the Veteran's sciatica of the right lower extremity is primarily manifested by pain.  The applicable diagnostic code used to rate the Veteran's sciatica provides for a rating based on sensory symptoms such as pain.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

From May 15, 2012, an evaluation in excess of 40 percent for low back pain with degenerative disc disease is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of a left knee meniscectomy with arthritis and surgical scar is denied.

Entitlement to a restoration of a 10 percent rating for sciatica of the right lower extremity from May 15, 2012, is granted.

Entitlement to an evaluation in excess of 10 percent for sciatica of the right lower extremity is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


